622 So. 2d 184 (1993)
Darrell M. BOERSTLER, Appellant,
v.
STATE of Florida, Appellee.
No. 93-879.
District Court of Appeal of Florida, First District.
August 16, 1993.
Appellant pro se.
No appearance for appellee.
PER CURIAM.
Darrell M. Boerstler appeals the denial of his motion to correct an illegal sentence filed pursuant to Fla.R.Crim.P. 3.800(a). Boerstler alleged his scoresheet erroneously included 40 points for victim injury, citing Karchesky v. State, 591 So. 2d 930 (Fla. 1992). The trial court denied his motion, finding that, while the points had been assessed erroneously, Boerstler had agreed to his 19-year sentence as part of a plea agreement, citing Gainer v. State, 590 So. 2d 1001 (Fla. 1st DCA 1991). We agree with the trial court and affirm.
Boerstler pled guilty to sexual battery and burglary in return for concurrent 19-year terms and the state's agreement to nolle pros an aggravated battery charge and waive a three-year minimum mandatory term. The written plea agreement does not reflect that the plea was conditioned on 19 years being within the sentencing guidelines. Thus the sentence, imposed in accordance with a valid plea agreement, is not rendered illegal due to the circumstance that, because of a scoresheet error, it exceeded the actual guidelines range. As in Gainer, our affirmance is without prejudice to Boerstler filing an appropriate motion for collateral relief as to the voluntariness of his plea.
AFFIRMED.
JOANOS, ALLEN and WOLF, JJ., concur.